Citation Nr: 1448876	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-11 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for fatigue, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for coronary artery disease (CAD), currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL
 
Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2011; a statement of the case was issued in April 2012; and a substantive appeal was received in May 2012.   
      
The Veteran presented testimony at a Board hearing in August 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

The RO also denied service connection for lower back pain.  The Veteran's April 2012 notice of disagreement failed to include this issue.  Consequently, the issue is not before the Board.

The issues of entitlement to a higher rating for fatigue and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's service-connected coronary artery disease is manifested by chest pain occurring once every one or two weeks with heavy lifting; and fatigue with a workload of greater than 7 METs but not greater than 10 METs.  It is not manifested by dyspnea, fatigue, angina, dizziness, or syncope with a workload of greater than 5 METs but not greater than 7 METs; and there is no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.
   
2.  The Veteran's service-connected hypertension is not manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7005 (2013).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a January 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in February 2011, which is fully adequate.  The examiner reviewed the medical records and fully addressed the relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 


Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
Coronary artery disease (CAD)

The Veteran's service-connected coronary artery disease has been rated by the RO under the provisions of Diagnostic Code 7005.  Under this regulatory provision: 

a 10 percent evaluation is warranted for CAD with a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.

A 30 percent evaluation is warranted for CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

 A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

At the Veteran's August 2013 Board hearing, he testified that he never actually requested an increased for his CAD (Transcript, p. 12).  He stated that he only requested an increased rating for fatigue, and a TDIU.  He stated that he underwent a stress test in 2008 or 2009, and that his only current symptom is occasional chest pains (once every week or two) if he does heavy lifting (Transcript, p. 13).  

The October 2008 stress test reflected that the Veteran's heart had a regular rate and rhythm and was without murmurs, rubs, or gallops.  A baseline echocardiogram (ECG) showed normal sinus rhythm at 75 beats per minute.  There were no arrhythmias, EKG changes, or atrioventricular node changes.  Blood pressure remained stable.  There was no chest pain, flushing/warmth, nausea, or shortness of breath.  The examiner noted that there were no ECG findings suggestive of ischemia with adenosine pharmacologic stress.  

A November 2008 cardiology consult noted that the Veteran reported chest pain "now and then" lasting for 5 minutes at a time.  This pain would occur sometimes when he was lifting something heavy.  He had no predictable or typical angina.  He had mild, chronic shortness of breath with exertion.  The cardiologist noted that the October 2008 nuclear stress test revealed an abnormal gated adenosine cardiolite SPECT One-Day Myocardial Perfusion Scan with a moderate-sized area of reversible ischemia involving the inferior wall of the left ventricle.  There was also a small to moderate sized perfusion abnormality involving the anterior and anteroseptal walls of the left ventricle which may have been artifactual and did not correspond with known coronary artery distribution.  There was normal left ventricular cavity size without segmental wall motion abnormality and a calculated ejection fraction of 63%

The Veteran underwent a VA examination in February 2011.  The examiner examined the claims file in conjunction with the examination.  Based on the Veteran's responses to questioning, the examiner found that his disability results in fatigue with a workload of greater than 7 METs but not greater than 10 METs.  The examiner noted that the EKG performed in 2009 and a CT angiography performed in October 2008 revealed the Veteran's heart to be normal without hypertrophy or dilation.  His heart had regular rhythm, without extra heart sounds, and without evidence of congestive heart failure.  The examiner opined that the Veteran's ischemic heart disease did not impact his ability to work.     

The Veteran's representative suggested that another stress test might be necessary.  The Veteran stated that he would undergo another test if one was necessary, but he would not look forward to it because it was not an enjoyable experience. (Transcript, p. 14).  Upon questioning, the Veteran stated that his cardiac symptoms in 2008 or 2009 (the time of the most recent stress test) consisted of occasional chest pains occurring approximately once per week.  He stated that the previous stress test was an accurate representation of his current symptoms.  

The Board has considered whether another VA examination (to include a stress test) was warranted.  However, given the fact that the Veteran never actually requested an increased rating for CAD, the fact that he would not look forward to another stress test, the fact that his current symptoms (of occasional chest pains occurring approximately once per week) are similar to his symptoms at the time of the prior stress test, and the fact that the Veteran stated that the previous stress test was an accurate representation of his current symptoms, the Board concludes that another examination is not necessary.  

In order to warrant a rating in excess of 10 percent, the Veteran's disability must resulting in dyspnea, fatigue, angina, dizziness, or syncope with a workload of greater than 5 METs but not greater than 7 METs; or there must be evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  The Board finds that none of these criteria are met.  The Veteran's ECG was normal and the February 2011 VA examiner found that the Veteran would experience fatigue only with a workload of greater than 7 METs but not greater than 10 METs.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for coronary artery disease must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hypertension

The Veteran's hypertension has been rated as 10 percent disabling pursuant to Diagnostic Code 7101.

Under Diagnostic Code 7101, a 60 percent rating is warranted for diastolic pressure predominantly 130 or more; a 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more; a 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; and a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

Outpatient treatment records reflect that the Veteran's blood pressure (taken twice in September 2010) was 131/88 and 116/81.

In a January 2011 correspondence, the Veteran stated that he is no longer able to work and that he was requesting reconsideration of his disability compensation.  He stated that he could not work due to chronic fatigue caused by medication he was taking for hypertension.  The Veteran never claimed an increase in severity of hypertension or CAD.  Nonetheless, the RO construed the correspondence as an increased rating claim.  

The Veteran underwent a VA examination in February 2011.  The examiner reviewed the medical records in conjunction with the examination.  Upon examination, the Veteran's blood pressure (taken three times) was 130/80, 132/82, and 128/78.  

Subsequent outpatient treatment blood pressure readings were:

130/80 (February 2011) 				
140/90 (March 2011)
122/83 (May 2011, VVA p. 57) 
114/77 (May 2011, VVA p. 53)
135/95 (August 2011, VVA p. 26)
123/82 (September 2011, VVA p. 17)
146/94 (January 2012, VVA p. 13)
147/90 (January 2012, VVA p. 8)
148/95 (February 2013)
134/90 (May 2013)
122/92 (June 2013)

A January 2012 outpatient treatment record also reflects that the Veteran's blood pressure is well controlled at home (120s/80) (VVA, p. 8).  Additionally, a February 2013 outpatient treatment report reflects that the Veteran's blood pressure is well controlled at home but is higher in the doctor's office.

In order to achieve a rating in excess of 10 percent, the Veteran's disability must be manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.    There is no evidence that diastolic pressure is predominantly 110 or more or that systolic pressure is predominantly 200 or more.  Indeed, the Board notes that neither of these criteria has been met on even one occasion.

Once again, the Board has considered whether a more recent VA examination is warranted.  However, the Veteran stated that he only intended to file an increased rating claim for fatigue.  Moreover, the rating criteria are based on blood pressure readings.  These readings have been taken somewhat regularly since the February 2011 VA examination.  Lastly, the criteria focus on the predominant blood pressure readings.  Consequently, a single blood pressure reading taken at a more recent examination would not be as probative as the numerous blood pressure readings available to the Board.  For these reasons, a new examination was not warranted. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for hypertension must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an increased rating for coronary artery disease is denied.

Entitlement to an increased rating for hypertension is denied.  


REMAND

Fatigue

The Veteran's most recent VA examination took place in February 2011.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

In this case, the Veteran testified that the most recent examination is not an accurate reflection of his current disability (Transcript, pgs. 5-6).  Consequently, the Board finds that a new examination is warranted to determine the current severity of the disability.

TDIU

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether an increased rating is warranted for the Veteran's service connected fatigue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his fatigue.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  The examiner should state whether the Veteran's disability is manifested by debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms which:

(a) are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year,

(b)  are nearly constant and restrict routine daily activities to less than to 50 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year, or

(c) are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self care.

The examiner should also opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiner should provide reasons for this opinion.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


